DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-10, 13-17, and 20-21 are directed to an abstract idea without significantly more.  The Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register and the analysis is as follows: 
Step 1:  Claims 1-3 and 6-7 are directed to a method, which falls under the statutory category of a Process.  Claims 8-10 and 13-14 are directed to a non-transitory computer readable medium, which falls under the statutory category of an Article of Manufacture.  Finally, claims 15-17 and 20-21 are directed to a host machine, which falls under the statutory category of a Machine.  Therefore, Step 1 is satisfied and should next proceed to Step 2.
Step 2A, Prong 1:
Claims 1, 8, and 15:  The claims recite determining whether any host machine in a cluster has affinity to a site; determining whether to distribute affinity iSCSI targets based on a first balance objective; and determining whether to distribute 
Step 2A, Prong 2:
Claims 1, 8, and 15: This judicial exception is not integrated into a practical application because except for the use of generic computing components, these limitations are mental processes and actions that can be performed in the mind. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a “first host machine in a cluster” to perform the recited features are generic computing components, which does not integrate a judicial exception into practical application.  See MPEP 2106.05(b).
Step 2B:
Claims 1, 8, and 15:  The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception.  As mentioned above with respects to integrating the abstract or mental process into a practical application, the additional element of a host machine amounts to no more than generic computing components and field of use/technological environment which do not amount to significantly more than the abstract idea.
Therefore, as to claims 1, 8, and 15, it has been concluded that they do not recite patent eligible subject matter under 35 USC 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 5, 7, 10, 12, 14, 17, 19, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, it is indefinite because a “second average weight” is claimed but a first average weight is not introduced beforehand.  It is unclear if claim 3 should be dependent on claim 2 or 4 since the term “first average weight” is in those claims.  Since the scope of claim 3 cannot be ascertained, it is found to be indefinite.  
As to claim 5, is dependent on claim 3 and fails to cure its deficiencies, and therefore, is also rejected.
As to claims 10 and 17, they are rejected as indefinite for the same reasons as stated in the rejection of claim 3.
As to claims 12 and 19, they are rejected as indefinite for the same reasons as stated in the rejection of claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thakkar et al. (hereinafter Thakkar) (US 2016/0103699 A1) in view of Zhao et al. (“Adaptive Distributed Load Balancing Algorithm on Live Migration of Virtual Machines in Cloud”, IEEE, 2009).

As to claim 1, Thakkar teaches a method to perform object-based load balancing in a distributed storage system of a virtualization system supported by a cluster of host machines, the method comprising (Abstract; [0014]; [0016]; [0022]): 
determining, by a first host machine in the cluster, whether any host machine in the cluster has affinity to a site (Determining affinity between a cluster of virtual machines. After determining a target location in the hybrid cloud computing system to host the cluster of virtual machines based on the determined communication affinity, at least one of the cluster of virtual machines is migrated to the target location.) (Abstract; [0042]; [0045]; claim 1); 
affinity Internet small computer system interface (iSCSI) targets owned by the first host machine to at least the second machine (machine on target location) based on a first balance objective associated with the site (Determining affinity between a cluster of virtual machines. After based on the determined communication affinity, at least one of the cluster of virtual machines is migrated to a target location such that load balancing between hosts 104 occurs.) (Abstract; [0014]; [0016]; [0042]; [0045]; claim 1).
Thakkar does not teach that its affinity targets relate to Internet small computer system interface (iSCSI) targets.  In addition, Thakkar does not teach that after having considered the first balance objective, determining, by the first host machine, whether to distribute iSCSI targets without affinity owned by the first host machine to other host machines in the cluster based on a second balance objective associated with the cluster.

However, Zhao teaches an adaptive distributed load balancing algorithm based on live migration of virtual machines in the cloud wherein its target host could be an “iscsi-target” (pg. 170: Abstract, I. Introduction; pg.173, Table II, etc.).  Furthermore, Zhao teaches that it would be desirable to enhance the load balancing algorithm such that it would support affinity and anti-affinity (pg. 174: Conclusions and future work).  Therefore, one of ordinary skill in the art would have known to modify Thakkar’s load balancing system and method such that it would include having iSCSI targets and to support load balancing for affinity and/or anti-affinity, as taught and suggested in Zhao.  The suggestion/motivation for doing so would have been to provide the predicted result of taking advantage of supporting affinity that would keep certain virtual machines together on (Zhao - pg. 174: Conclusions and future work).

As to claim 6, Thakkar (Abstract; [0038]; [0042]; [0045])  in view of Zhao (pg. 170: Abstract, I. Introduction; pg.173, Table II, etc.; pg. 174: Conclusions and future work) teaches further comprising: generating a first mapping, by the first host machine, based on information associated with each host machine in the cluster having the affinity to the site and a number of affinity iSCSI targets owned by the each host machine in the cluster having the affinity to the site.

As to claim 7, (Abstract; [0038]; [0042]; [0045])  in view of Zhao (pg. 170: Abstract, I. Introduction; pg.173, Table II, etc.; pg. 174: Conclusions and future work) teaches further comprising: generating a second mapping, by the first host machine, based on information associated with each host machine in the cluster and a number of iSCSI targets without affinity owned by the each host machine in the cluster.

As to claim 8, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 6.



As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 21, it is rejected for the same reasons as stated in the rejection of claim 7.

Allowable Subject Matter
Claims 2-5, 9-12, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in addition to overcoming any rejections regarding 35 USC 101 and 35 USC 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guo et al. (US 2018/0136957 A1) discloses a system/method that involves performing input/output (I/O) process in accordance with a Small Computer System Interface (SCSI) command on a target comprising a distributed storage device comprising storage connected to two host machines in a set of host machines (704). Return data is received 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199